UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2428



IRENE ANDERSON SMITH, Administratrix of the
Estate of Ricky Lee Smith, deceased,

                                            Plaintiff - Appellant,

          versus


WILSON COUNTY; WAYNE V. GAY, in his official
capacity as Sheriff of Wilson County; CHARLES
BRYANT, individually and in his official
capacity as a jailer of the Wilson County
Sheriff’s Department; CITY OF WILSON, a mu-
nicipality; WILLIE EARL WILLIAMS, in his offi-
cial capacity as Chief of the Wilson Police
Department; STEPHEN T. STROUD, individually
and in his official capacity as an officer of
the Wilson Police Department; JOEL K. GARNER,
individually and in his official capacity as
an officer of the Wilson Police Department;
JOHN DOES 1 THROUGH 20, deputy sheriffs em-
ployed as jailors in the Wilson City Jail,

                                           Defendants - Appellees.



                            No. 00-2467



IRENE ANDERSON SMITH, Administratrix of the
Estate of Ricky Lee Smith, deceased,

                                            Plaintiff - Appellant,

          versus
WILSON COUNTY; WAYNE V. GAY, in his official
capacity as Sheriff of Wilson County; CHARLES
BRYANT, individually and in his official
capacity as a jailer of the Wilson County
Sheriff's Department; CITY OF WILSON, a mu-
nicipality; WILLIE EARL WILLIAMS, in his offi-
cial capacity as an officer of the Wilson
Police Department; STEPHEN T. STROUD, individ-
ually and in his official capacity as Chief of
the Wilson Police Department; JOEL K. GARNER,
individually and in his official capacity as
an officer of the Wilson Police Department;
JOHN DOES 1 THROUGH 20, deputy sheriffs em-
ployed as jailors in the Wilson City Jail,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-842-5-3BO)


Submitted:   April 30, 2001                Decided:   May 15, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Irene Anderson Smith, Appellant Pro Se. Robert Harrison Sasser,
III, G. Christopher Olson, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina; James Percy Cauley, III, ROSE, RAND, OR-
CUTT, CAULEY & BLAKE, P.A., Wilson, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Irene Anderson Smith, adminis-

tratrix of the estate of Ricky Lee Smith, appeals the district

court's order granting summary judgment in favor of the Appellees

and denying relief on her claims filed pursuant to 42 U.S.C.A. §

1983 (West Supp. 2000), 42 U.S.C. § 1981 (1994), and various state

law claims.   We have reviewed the record and the district court's

opinion and find no reversible error as to Appellant’s claims

pursuant to §§ 1981, 1983.    Accordingly, we affirm as to those

claims on the reasoning of the district court. See Smith v. Wilson

County, No. CA-98-842-5 (E.D.N.C. Sept. 27, 2000).     Although we

express no opinion as to the merit of Plaintiff’s state law claims

of wrongful death and assault and battery, we modify the district

court’s order to reflect a dismissal without prejudice of those

claims, which may be pursued in state court. 28 U.S.C. § 1367(c)(3)

(1994); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726-27

(1966); Revene v. Charles County Comm’rs, 882 F.2d 870, 875 (4th

Cir. 1989).

     We grant Appellees’ motion to substitute attorney and deny as

moot Appellees’ motion to strike document.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                              AFFIRMED AS MODIFIED


                                 3